DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 2/28/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 10/28/21 has been withdrawn pursuant to 37 CFR §1.114 and the submissions filed on 1/28/22 and 2/28/22 have been entered.  Amended claims 1-7 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-4) and a machine (claims 5-7), where the machine is substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving, … an indication that the transaction … is authorized by an authorized user for more than one future electronic transactions with one or more restrictions for conducting the more than one future electronic transactions; 
receiving, … , a data signal including the one or more restrictions for conducting the more than one future electronic transactions; 
receiving and storing, … payment card information associated with a user account of the authorized user; 
configuring a … (device) for controlling use of the payment card information for the more than one future electronic transactions; and 

Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., authorizing transactions for a user, including receiving and storing information on a user device indicating that the user device is authorized for future transactions and for facilitation of those transactions, including receipt/storage of payment card information for use in those transaction, including receiving various restrictions on conducting the future transactions including use of payment card information for those transactions, and including providing the payment card information for the transactions in accordance with the various restrictions). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 6 simply further refine the abstract idea by requiring various restrictions/rules affecting a transaction, such as a time limit, merchant limit, or 
Claim 3 simply further refines the abstract idea by requiring that payment card information is deleted based on one or more restrictions/rules, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claims 4 and 7 simply provide for the abstract idea an extra solution activity step that requires:  displaying various transaction authorization details, such as a time remaining, a number of transactions remaining, authorized merchants for transactions, or a maximum amount per transaction, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 

The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “transaction device,” a “restriction controller,” a “receiver configured to receive” various transaction and authorization information, and a “data signal generator” configured to provide payment card information in accordance with associated restrictions, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via an application or other software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, payment processing, and outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a merchant device, a user mobile device, and a computer network or payment network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 018-021, 023, 029-038, 040-042, 046-049, 052, 062-066). 
considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC §102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 2 and 4-7 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Scott et al. (from applicant’s IDS - US Patent Publication 2017/0017958 A1, hereinafter Scott). 
Regarding claim 1, Scott discloses: 
A method for authorization of multiple transactions using a single authentication process, comprising: receiving, at a transaction device, an indication that the transaction device is authorized by an authorized user for more than one future electronic transactions with one or more restrictions for conducting the more than one future electronic transactions; and receiving, at the transaction device, a data signal including the one or more restrictions for conducting the more than one future electronic transactions  [system, devices, methods for performing and processing secure electronic transactions, including receiving at a user mobile device a plurality of tokens/digital certificates, either after registration of the device or after a request for tokens sent to an issuing bank of the user, for use in future merchant transactions, where receipt at the device of the tokens/certificates (encoded data - data signals) indicates that the mobile device is a trusted device, which gives authentication of the device with merchants for use in future transactions via use of the received tokens/certificates for one or more merchant in the future transactions, and the received tokens (encrypted data - data signals) include one or more restrictions/limitations associated with their use in the future transactions – see e.g., at least Figs 1, 7, 9 and 13 (including associated text) and including at least the abstract and ¶¶ 121, 125-128, 071-073, 113, 171-172] 
receiving and storing, at the transaction device, payment card information associated with a user account of the authorized user; configuring a restriction controller of the transaction device for controlling use of the payment card information for the more than one future electronic transactions; and providing, by the transaction device, the payment card information automatically in accordance with the one or more 

Since claim 5 includes substantially the features of clam 1, claim 5 is rejected for the grounds and rationale used to reject claim 1.

Regarding claims 2 and 6, Scott discloses that the one or more restrictions include at least one of: transactions must be within a time limit on any future authorization from the transaction device is authorized, transactions limited to one or more merchants that the transaction device is authorized to conduct transactions with, transactions must be equal to less than a maximum amount per transaction that the user specifies, a maximum number of transactions that the authorized transaction device can initiate in a given time frame, and a maximum total amount of a plurality of transactions that the authorized device can initiate within a time limit  [various use 

	Regarding claims 4 and 7, Scott discloses displaying authorization details
including at least one of: an amount of time left for the authorized transaction device to initiate transactions, a number of transactions left that the authorized transaction device can initiate, one or more merchants that the transaction device is authorized to conduct
transactions with, and a maximum amount per transaction that the authorized transaction device can initiate  [user mobile device displays various transaction information, including transaction authorization details including payment account, transaction amount, and maximum payment amount to be used in a transaction from a payment / loyalty account balance for the device in the transaction – see e.g., at least Fig 14C (including associated text) and including at least ¶ 184] 

Claim Rejections - 35 USC § 103
7.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


8.  Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Scott in view of Cho et al. (US Patent Publication 2014/0136411 A1, hereinafter Cho). 
	Regarding claim 3, Scott substantially discloses the invention but appears to not explicitly disclose deleting the payment card information at the authorized transaction device in accordance with the one or more restrictions.  However, Cho discloses a system and methods for carrying out electronic transactions via a user mobile device, including having conditions/restrictions for transactions using the device that control payment account information stored on the user device, where the payment account information is automatically deleted from the device if one or more of the transaction conditions are met, e.g., by reaching a maximum threshold (condition/restriction) of time to wait for completing a transaction.  [Cho, see e.g., Figs 1, 5D, 12A (box 128) (including associated text) and including at least ¶¶ 092, 101, 126, 171-172] 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included with the electronic payment processing system, devices and method of Scott, the use of a user mobile device associated with pre-selected payment condition/restriction for a transaction using the device upon satisfaction of which causes automatic deletion of payment information stored in the device, as taught by Cho, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), and MPEP §2143 I. A.) 

Response to Arguments
9.  Applicant’s arguments filed 1/28/22 and 2/28/22 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 6-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments (Amendment, Pgs. 6-7) that the subject matter of the claims do not recite an abstract idea under Step 2A, Prong 1, with the abstract idea being a “mental process,” are not persuasive.  The prior and current basis of the claims reciting patent ineligible subject matter under Step 2A, Prong 1 is that the claimed subject matter is that of a “fundamental economic practice” under the category of organizing human behavior.  The Office has not based its rejection on the subject matter of the claims being that of a “mental process.” Therefore, the Office maintains its prior and current Step 2A, Prong 1 grounds of rejection and analysis therefore. 

Since applicant finds that providing grounds of allowance, or of any error made by the Office in the prior Office action, under Step 2B “is not necessary” (Amendment, 
Applicant’s arguments regarding the previous prior art rejections do not specifically address any error by the Office in the prior Office action for the prior version of the claims, but only address the now-amended claims.  However, those arguments are not persuasive in view of the new mapping in the instant prior art rejections of the cited prior art references to the subject matter of the amended claims, necessitated by applicant’s claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


/JOSEPH W. KING/Primary Examiner, Art Unit 3696